Citation Nr: 9934886	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
hepatitis C, claimed to have resulted from medical treatment, 
including surgery, at Department of Veterans Affairs (VA) 
medical facilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969, and had verified active duty for training from 
August 9 to August 22, 1971, and January 20 to February 11, 
1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1998, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDING OF FACT

The veteran suffered no additional disability, including 
hepatitis C, as the result of treatment, including surgery, 
by VA medical personnel.  


CONCLUSION OF LAW

Compensation benefits for hepatitis C pursuant to the 
provisions of 38 U.S.C.A. § 1151 are not warranted.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's claims file shows periods of 
Department of Veterans Affairs (VA) hospitalization from 
September 15 to September 29, 1970; from May 24 to May 25, 
1982; from June 24 to June 26, 1982; from October 28 to 
October 31, 1983; from March 20 to April 23, 1984; from 
July 22 to August 4, 1986; from October 23 to October 24, 
1986; and from January 29 to February 3, 1987.  

In correspondence of April 1996, the veteran's private 
physician wrote that the veteran had tested "markedly 
positive" for hepatitis C, and that this might be related to 
his "previous surgeries at the VA."  

In correspondence of July 1998, the veteran's former father-
in-law wrote that, immediately following one of the veteran's 
knee surgeries, he had three IV tubes running into his arm, 
one of which was "blood for a transfusion."  

In May 1999, in response to the Board's request for 
additional development, a VA compensation and pension 
examination was accomplished.  At the time of examination, it 
was noted that the veteran's "entire claims folder" had been 
reviewed, "especially noting any information relating to a 
history of hepatitis C, surgeries, and blood transfusions 
relating to such surgery."  Of particular interest was any 
relationship between surgeries performed within the VA 
system, especially surgeries at the Salt Lake City VA Medical 
Center, and their possible relationship to hepatitis C.  Also 
reviewed were the veteran's hospital records at the Loma 
Linda, California, VA Medical Center, with special attention 
to evaluations performed in the Liver Diseases Clinic.  

During the course of the evaluation, the veteran's surgical 
history was reported as follows:  

The veteran has a long and complicated 
surgical history regarding numerous 
operations on the right knee and lower 
back.  Apparently, he had difficulty with 
the right knee, sustaining an injury to 
the right knee while in the eighth grade 
playing football.  Apparently, the injury 
was self-limiting, and was not deemed 
significant and required no special care.  
Apparently, he recovered fully.  He 
passed the enlistment physical exam for 
entry into the United States Marine 
Corps, and apparently there was no 
mention of any knee injury at that time.  
While in basic training, there was 
further injury to the right knee while he 
was performing activities with the pugil 
sticks in the sand pit, at which point he 
twisted the knee slightly, was evaluated, 
and treated as an outpatient.  There was 
some swelling and tenderness initially, 
but this apparently resolved sufficient 
for him to return to duty.  There was a 
further injury to the right knee while he 
was on patrol in the Republic of Vietnam 
in 1968, when during a night mission, he 
slid down an embankment and landed in an 
awkward position on the right knee, 
sustaining another twisting injury.  This 
was medically treated as well at that 
time and apparently he recovered 
sufficiently to return to duty.  There 
was no further mention of any problems 
throughout the rest of his tour of duty.  
After discharge from the Marine Corps, 
and while performing strenuous physical 
activity in the civilian sector, problems 
with the right knee returned, and became 
so severe as to cause him to have the 
first in a series of knee operations.  

In September 1970, he underwent an open 
arthrotomy of the right knee, at which 
time it was found that he had a tear in 
the medial meniscus on the right side, as 
well as a posterior tear.  Part of the 
meniscus was removed, and the operation 
was reported as being uneventful and 
without complications, there specifically 
being no mention of any significant blood 
loss nor blood replacement being given.  
This information was obtained directly 
from the discharge summary from that 
admission to the Salt Lake City VA 
Medical Center.  

In December 1972, because of increasing 
low back pain and pain radiating into the 
right leg, he underwent a lumbar 
laminectomy at a private hospital, the 
Bannock Memorial Hospital in Pocatello, 
Idaho.  The diagnosis was chronic right 
lumbar disc syndrome involving L4-L5.  At 
the time of surgery, a "rotten" disc was 
at least partially removed.  This injury 
was job-related in the civilian sector, 
and occurred in August 1972.  It was 
noted during the surgery that there was 
increasing oozing of blood during the 
surgery which was atypical for that type 
of surgery, but there was no mention of 
any blood transfusion being given.  

In August 1973, he was admitted again to 
the Bannock Memorial Hospital for a two-
segment spinal fusion, L4-5 and L5-S1.  
Again, there was noted diffuse oozing of 
blood throughout the operation greater 
than expected, with an estimated blood 
loss of 800cc.  No blood was given 
according to the notes.  

In April 1974, an appendectomy was 
performed at the Bannock Memorial 
Hospital.  No mention of blood 
transfusion was made, and the course was 
uneventful and essentially represented a 
simple appendectomy for a gangrenous 
appendix.  

In 1978, he underwent a repair of the 
right knee in Pocatello, Idaho, 
presumably at the Bannock Memorial 
Hospital.  No details were given of this 
particular surgery.  

In December 1982, he underwent another 
back surgery in Pocatello, Idaho.  
Details of the surgery are not available.  

From June 24 to 26, 1982, he underwent a 
right knee arthrotomy at the Salt Lake 
City Medical Center which consisted of 
shaving of the anterior horn of the 
medial meniscus and repair of an old 
collateral ligament tear and a 
retronavicular release.  It was noted in 
the operative report that the pressure 
tourniquet was used to create a bloodless 
surgical field.  The surgery lasted two 
hours, and there was no mention of any 
blood loss or replacement.  

From October 28 to 31, 1983, he was 
admitted to the hospital for treatment of 
a fracture of the right fibula secondary 
to a fall.  No operation was required, 
and no blood transfusion.  

From July 25, 1986 to August 4, 1986, he 
was hospitalized at the Salt Lake City VA 
Medical Center for major surgery on the 
right knee.  This was an open surgery, 
and involved the use of one-third of the 
patella tendon as an autologous graft to 
the cruciate ligament.  This was done 
through a medial incision of the right 
knee.  It was not an arthroscopy.  It was 
noted in the operation report that a 
pneumatic tourniquet was used to create a 
bloodless field, and there were no 
complications encountered.  The doctor's 
orders revealed no evidence for a blood 
transfusion or the use of blood products.  
The procedure lasted for only five hours.  
The anesthesia records were reviewed, and 
failed to reveal any evidence for 
complications or the use of blood or 
blood products.  

From December 9, 1987 to February 3, 
1988, at the Salt Lake City VA Medical 
Center, he underwent a right anterior 
cruciate ligament reconstruction and 
removal of a painful mass of the right 
knee which turned out to be a neuroma.  
This was done via an arthroscopy, and it 
was noted that a pneumatic tourniquet was 
used to create a bloodless field.  The 
estimated blood loss according to the 
surgery note was 15cc, which is 
equivalent to one tablespoon.  The 
anesthesia notes did not reveal any 
complications, and did not reveal the use 
of any blood or blood products.  

In October 1997, the patient underwent 
another back surgery at a private 
hospital in California, there being no 
details for review at this time.  

Medical history (subjective complaints) noted during the 
course of evaluation were as follows:  

This 49-year-old veteran of the United 
States Marine Corps, who served from 
September 1968 through December 9, 1969, 
states that he is here for a compensation 
and pension examination to show that he 
contracted hepatitis C from blood 
transfusions received from surgeries 
performed at a VA facility, in 
particular, the Salt Lake City VA Medical 
Center.  He states that he had at least 
nine knee surgeries over a period of 
years, and that he distinctly remembers 
getting blood in at least one of the 
surgeries.  He denies ever having any 
tattoos applied while in Southeast Asia, 
or in the military, or in civilian life.  
He denies any intravenous drug abuse.  He 
denies ever having any jaundice.  He does 
state that he was discharged from the 
United States Marine Corps in good 
health.  He states that he first knew 
about the liver disease in the 1980's, 
specifically 1988, when he was giving 
blood and it was called a non-A/non-B at 
that time.  He stated that he 
affirmatively found out that he had 
hepatitis C when he was giving blood in 
anticipation of the back surgery in 
October 1997 in the private sector, and 
states that he was told by one of the 
treating physicians involved in the 
surgery that he probably obtained the 
hepatitis C from prior blood transfusions 
due to his many surgeries.  (There was no 
evidence in the VA medical records 
stating or documenting that the patient 
had prior knowledge of having hepatitis, 
non-A, non-B, or any other type.  This is 
also evidenced by the fact that the 
veteran was surprised that his blood 
showed hepatitis C in October 1997, prior 
to his last back surgery.)  

Past surgical history noted during the course of evaluation 
was as follows:  

The past history shows multiple 
operations on the right knee, most as 
outlined above, and the low back.  He had 
an appendectomy in childhood.  In 1971 or 
1972, while having surgery for his right 
knee at the Salt Lake City VA Medical 
Center, he had blood transfusions while 
undergoing surgery.  He is not quite sure 
of the dates.  He is allergic to 
Penicillin and Codeine.  

Occupational history reveals in the past 
he was a truckdriver, welder, deputy 
sheriff, grocery clerk, fertilizer, 
laborer, among a host of other 
occupations that he held from time to 
time.  He states that he still smokes at 
least one pack per day of cigarettes.  He 
states that he does not drink at this 
time.  It's unclear what the drinking 
history was in the past.  

Medications include Glyburide for Type II 
diabetes, and medications for elevated 
cholesterol, possibly Gemfibrozil.  He 
states that he has had a heart attack at 
least once in the past [however, the 
records show that he had two episodes of 
admissions to the VA Medical Center, one 
at Salt Lake City, one at this (that is, 
Loma Linda) institution for chest pain, 
rule out MI, and an MI was ruled out].  
He also states that his urine is somewhat 
dark in the morning, but he's never 
noticed jaundice.  No history of 
gallstones.  

He was exposed to a multi-injector device 
to give multiple immunizations when 
inducted into the Marine Corps.  He 
states that this device was used in an 
assembly line fashion, and injected 
multiple people without changing needles.  
While in the military, he knew and 
associated with at least two friends with 
hepatitis, but he did not himself 
knowingly get hepatitis at that time.  He 
stated that in his combat units, he would 
sometimes be involved with transporting 
wounded veterans.  

Physical examination (objective findings) noted during the 
course of evaluation were as follows:  

Examination of the right knee at the time 
of this examination reveals a 
longitudinal scar on the lateral surface 
of the right knee, a 3-inch medical 
transverse surgical scar, and a 7-inch C 
or B-shaped scar on the medial side of 
the right knee.  All scars are well 
healed with no evidence of drainage or 
infection at the present time.  

Diagnostic/clinical tests noted during the course of 
evaluation were as follows:  

The diagnostic and clinical test results 
show that a screening test for hepatitis 
C antibody was performed, and a follow-up 
RIBA test was performed, and was likewise 
positive, confirming and more than likely 
stating that this was indeed a positive 
test for hepatitis C.  This was performed 
at the San Bernardino County Blood Bank, 
and is documented in the letter to the 
patient dated March 19, 1996.  This is 
the first and only documentation that the 
patient received indicating the 
possibility of hepatitis.  A review of 
the patient's entire records fail to show 
any documentation that he was aware of 
any liver disease prior to being informed 
by the San Bernardino Blood Bank.  All of 
his liver function tests in the past have 
been normal, and no one, even the most 
meticulous recorder of his history, 
mentioned anything regarding the 
possibility of hepatitis.  

All liver function tests, including 
bilirubin, transaminase, GGT, and 
alkaline phosphatase are normal at this 
hospital.  He has been found to be 
asymptomatic, have normal transaminase, 
and essentially is a carrier of hepatitis 
C.  There is no evidence for active liver 
disease, and no evidence for hepatic 
decompensation.  He has been followed in 
the Liver Disease Clinic, and is 
presently being observed only.  No liver 
biopsy has been performed.  

The diagnoses noted at the time of evaluation were as 
follows:  

1.  Asymptomatic normal transaminase 
hepatitis C, virus carrier state.  No 
evidence for active liver disease nor 
hepatic decompensation.  The veteran is 
presently being followed in the Chronic 
Liver Disease Clinic, and is observed 
periodically with blood tests.  No liver 
biopsy contemplated in view of the above 
findings.  

2.  There is no substantive evidence that 
the veteran ever received blood 
transfusions while undergoing surgery at 
the Salt Lake City VA Medical Center, as 
documented above, directly from progress 
notes, operation notes, anesthesia notes, 
and doctor's orders.  

3.  There is no evidence that the patient 
contracted hepatitis C as a result of 
having surgery in a VA Medical Center, 
specifically, at the Salt Lake City VA 
Medical Center.  

The conclusions noted following VA compensation and pension 
examination were as follows:  

After interviewing the patient and 
performing a thorough and complete review 
of all the medical records in the claims 
folder that were made available to me, I 
find no evidence that the veteran ever 
had a blood transfusion while undergoing 
surgery within the VA system, 
specifically, at the Salt Lake City VA 
Medical Center.  At a hearing before the 
Board of Veterans' Appeals in Los Angeles 
on September 3, 1988, the patient stated 
that when he awoke from surgery, he saw 
blood on the bed, and that his IV had 
become disconnected.  He felt that this 
was evidence that he was receiving a 
blood transfusion.  In reality, the blood 
he saw on the bed was due to retrograde 
flow from the needle in his arm that had 
been disconnected from a Saline IV.  

Review of all the records shows that 
there was never any significant blood 
loss at the time of surgery, and the 
surgeries were done in a bloodless field 
using a pressure tourniquet which is 
common for orthopedic surgeons to use 
when performing this type of surgery.  
Anesthesia notes fail to indicate any 
need for blood transfusions nor any 
complications.  

Appended to the Board of Appeals was a 
letter from the veteran's ex-father-in-
law that stated that the veteran did not 
have microsurgery at Salt Lake City, 
which is true, in that the scar that he 
observed was at least 8 to 12-inches 
long.  He also stated that he saw three 
IV's hanging at the time, and that he 
thought one was definitely a container of 
blood.  It is unclear from the letter 
which surgery he was referring to, as he 
did not specifically date the 1986 
surgery at Salt Lake City VA Medical 
Center, and the letter was written 12 
years after the procedure.  

There is also a letter from the veteran's 
private physician, dated 1996, in which 
the physician claims not to be a 
specialist in liver disease or hepatitis, 
but states that possibly the positive 
blood test for hepatitis C could be 
related to previous surgeries.  This was 
clearly a supposition on the part of the 
physician stating known causes of 
hepatitis C, and there was no 
documentation to support any of that, and 
he never reviewed the patient's extensive 
surgery history within the VA system.  If 
intravenous drug use is eliminated, then 
obviously blood transfusion or blood-to-
blood serum-to-serum contact or contact 
with other blood products would be the 
primary cause.  At the time, this letter 
just represents a statement of possible 
etiology, and carried no merit in terms 
of the cause or acquisition of the 
hepatitis C in this particular case.  

The review of information obtained from 
the patient, from the claims folder, and 
from the current hospital records 
indicates that the individual was first 
notified that he had hepatitis C from the 
San Bernardino County Blood Bank.  The 
RIBA test, a confirmatory test, was 
positive as well.  The veteran is 
currently followed in the Liver Disease 
Clinic at this VA facility, and it has 
been determined that he essentially falls 
into an asymptomatic carrier state.  His 
treatment at this time is only periodic 
blood tests.  No liver biopsy has been 
performed because it is not indicated in 
this particular case.  There is no 
discernible disability at this time from 
his hepatitis C carrier state.  

A complete review of the veteran's claims 
folder and VA records, including records 
from private hospitals, were reviewed in 
its entirety.  

There is no evidence that the veteran 
ever received a blood transfusion during 
a VA hospital admission.  This is 
documented from discharge summaries, 
operative reports, anesthesia records, 
and from the surgeries that the veteran 
had at the VA hospital in Salt Lake City, 
Utah.  The type of surgery that the 
patient had in each instance was 
orthopedic surgery to a limb, in which it 
is common practice and was indicated in 
all reports that a pressure tourniquet 
was used to prevent blood flow into the 
operative site during surgery, such that 
blood loss was minimal.  In the only case 
in which blood loss was even given, it 
was 15cc.  Therefore, there is no reason 
to suspect that there was a need for 
blood transfusion during or after any of 
these surgeries.  As noted above, the 
blood that the patient observed on the 
bed was from accidental disconnection of 
the IV, and represented flow from the 
patient's venous system, and not from a 
bottle of blood.  The letter from the 
veteran's ex-father-in-law, though well 
intentioned, was written 12 years after 
the event, and did not specifically list 
which surgery or at which time blood was 
noted, and whether this was in the VA or 
in the private sector.  

The records show that the patient has had 
more than the usual amount of bleeding 
while undergoing back surgery procedures 
in the private sector at the Bannock 
Memorial Hospital in Pocatello, Idaho, 
however discharge summaries from these 
admissions fail to show any evidence that 
he received blood during that time.  The 
complete hospital records are not 
available, however.  

It is unlikely from the documentation 
provided that the veteran obtained 
hepatitis C from a blood transfusion, 
especially a blood transfusion given 
while undergoing surgery at a VA medical 
center.  There is no indication that he 
ever received blood transfusion from the 
orthopedic surgeries that he had.  

Since the patient did not receive or 
acquire hepatitis C from a blood 
transfusion during a VA hospital stay, it 
is difficult and almost impossible to 
determine from the history given by the 
patient and the documentation provided, 
to establish the approximate date of 
onset of the hepatitis C.  The veteran 
denies any history of intravenous drug 
use which would be the major secondary 
cause for hepatitis C acquisition, and he 
denies any known illicit sexual activity 
with partners who might have been 
hepatitis C positive, but again the 


partners were not tested.  He denies any 
other serum-to-blood contact, or 
association with blood products.  

After a complete review of the patient's 
history and physical exam, and the 
medical records in the claims folder, and 
based on the information summarized 
above, the veteran's claim that the 
hepatitis C was acquired during blood 
transfusions from surgeries or other 
hospital admissions within the VA system 
are without merit.  I take this stand and 
make this statement in view of the fact 
that I initially approached this case 
fully biased in favor of finding evidence 
to support the claim of this Vietnam 
veteran who has had a difficult time 
before, during, and after service in 
Vietnam.  It is not possible at the 
present time to state when the hepatitis 
C was acquired and how it was acquired 
based on the documents and interviews 
available.  It should be known that the 
patient had a very difficult time, both 
with his physical and mental health both 
during active duty, in the civilian 
sector later, and was exposed to many 
situations which might have afforded the 
opportunity for transmission of hepatitis 
C.  This assumption is speculative, 
however, and based on the evidence above, 
there is no reasonable doubt concerning 
the fact that the patient neither 
received blood transfusions or acquired 
hepatitis C as a result of treatment in a 
VA medical facility.  


Analysis

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, as 
of January 8, 1999, those "new" regulations have been 
rescinded.  

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOGCPREC 40-97 
(December 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claim for Section 1151 
benefits on that basis.  

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death were 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 (as it applies in 
the present case) simply requires a causal connection between 
the claimed injury and any alleged resulting disability.  

38 C.F.R. § 3.358(c)(1) as it applies in this case provides 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or an aggravation of an existing disease or injury, and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that "[c]ompensation will not be 
payable...for the continuance or natural progress of disease or 
injuries."  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358.  

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of 


the above-listed exceptions, the additional disability will 
be compensated as if service connected.  

The veteran in this case essentially argues that, as a result 
of VA treatment, and, specifically, blood transfusions during 
the course of right knee surgery, he has contracted hepatitis 
C.  However, a review of the record shows no evidence of any 
such transfusions.  Blood on the veteran's hospital bed, 
noted immediately following right knee surgery, was not in 
fact evidence of "a blood transfusion," but rather the result 
of retrograde flow from a needle in the veteran's arm which 
had been disconnected from a Saline IV.  Following "a 
complete review of the patient's history and physical exam," 
and "medical records in the claims folder," it was the 
opinion of a VA examiner that the veteran's claim that his 
hepatitis C was acquired during blood transfusions from 
surgeries or other hospital admissions within the VA system 
was "without merit."  Further noted was that there existed 
"no doubt" concerning the fact that the veteran neither 
received blood transfusions nor acquired hepatitis C as a 
result of treatment in a VA medical facility.  

As noted above, in order to warrant compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, there must be 
demonstrated the presence of additional disability as a 
result of hospitalization, or medical or surgical treatment, 
by VA personnel.  Based on the aforementioned, the Board is 
of the opinion that the veteran's current hepatitis C virus 
carrier status is in no way the result of medical treatment, 
including surgery, by VA personnel.  Under such 
circumstances, compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C are not 
warranted.  




ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C are denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

